DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          MARIE LINDSAY,
                            Appellant,

                                    v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                             No. 4D20-0042

                             [March 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE18-005299.

  Erin M. Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa, for
appellant.

  Richard Barry, Kristie Hatcher-Bolin, and Leslie Arsenault Metz of
Gray/Robinson, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                         *          *           *

    Not final until disposition of timely filed motion for rehearing.